- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 17, 2016 MECHANICAL TECHNOLOGY, INCORPORATED (Exact name of registrant as specified in charter) New York 000-06890 14-1462255 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Washington Avenue Extension, Albany, New York 12205 (Address of principal executive offices) (Zip Code) (518) 218-2550 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On October 21, 2016, Mechanical Technology, Incorporated (the “Company”) entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”) with Brookstone Partners Acquisition XXIV, LLC (“Brookstone”), pursuant to which on such date the Company issued and sold 3,750,000 shares (the “Shares”) of its common stock, par value $0.01 per share (“Common Stock”), to Brookstone for an aggregate of $2,737,500. The Company also agreed to (i) appoint three persons designated by Brookstone to its board of directors (the “Board), (ii) appoint two director designees to the Board committees as set forth in Item 5.02 below, (iii) maintain such committee appointments, (iv) appoint one of such designated directors (or a successor named by Brookstone) to each Board committee created after October 21, 2016 and maintain such appointments, and (v)include certain numbers of such designated directors (or successor named by Brookstone) as nominees recommended by the Board for election as directors, as long as Brookstone and its affiliates beneficially own outstanding shares of Common Stock. At any time Brookstone and its affiliates beneficially own at least 25% of the outstanding shares of Common Stock, the Company must include three such Brookstone-designated directors on its Board and as Board-recommended director nominees. At any time Brookstone and its affiliates beneficially own at least 10% but less than 25% of the outstanding shares of Common Stock, the Company must include two such Brookstone-designated directors on its Board and as Board-recommended director nominees. At any time Brookstone and its affiliates beneficially own any shares of Common Stock but less than 10% of the outstanding shares of Common Stock, the Company must include one such Brookstone-designated director on its Board and as a Board-recommended director nominee. The Company further agreed pursuant to the Securities Purchase Agreement that it would not effect any public sale or distribution of its equity securities, or any securities convertible into or exchangeable or exercisesable for its equity securities, other than pursuant to a Demand Registration (as defined below) during the 90-day period beginning on the effective date of any registration statement in connection with a Demand Registration, except pursuant to a registration statement covering (i) sales or distributions of the Company’s equity securities or any securities convertible into or exchangeable or exercisable for its equity securities pursuant to a registration statement on Form S-4 or Form S-8 or any successor form, (ii) the issuance of shares of Common Stock upon the conversion, exercise or exchange, by the holder thereof, of options, warrants or other securities convertible into or exercisable or exchangeable for shares of Common Stock pursuant to their terms, or (iii) the issuance of shares of Common Stock in connection with transfers to dividend reinvestment plans or to employee benefit plans in order to enable any such employee benefit plan to fulfill its funding obligations in the ordinary course. A copy of the Securities Purchase Agreement is filed as Exhibit 10.22 hereto and is incorporated herein by reference. The representations, warranties and covenants contained in the Securities Purchase Agreement were made solely for the purposes of such agreement and as of specific dates, and were qualified and subject to certain limitations and exceptions agreed to the Company and Brookstone in connection with negotiating the terms of the Securities Purchase Agreement. In particular, in your review of the representations and warranties contained in the Securities Purchase Agreement, it is important to bear in mind that the representations and warranties were made solely for the benefit of the parties to the Securities Purchase Agreement and were negotiated for the purpose of allocating contractual risk among them rather than to establish matters as facts. The representations and warranties may also be subject to a contractual standard of materiality or material adverse effect different from those generally applicable to stockholders and reports and documents filed with the Securities and Exchange Commission, and, in some cases, they may be qualified by disclosures made by one party to the other, which are not necessarily reflected in the Securities Purchase Agreement or other public disclosures made the Company. Also on October 21, 2016, the Company and Brookstone entered into a Registration Rights Agreement, pursuant to which the Company agreed to, at any time after December 20, 2016 and upon the request of holders of at least 25% of the outstanding Shares, to file a registration statement under the Securities Act to register the resale of the Shares (a “Demand Registration”). The Company also agreed, subject to certain conditions and exclusions, to include the resale of the Shares in any registration statement that the Company files under the Securities Act (other than a registration statement on Form S-4 or Form S-8) upon the request of any holder of Shares. The Registration Rights Agreement terminates on the earlier of October 21, 2021 or the date that Brookstone or any permitted assignee or successor of Brookstone owns less than 10% of the outstanding shares of Common Stock. A copy of the Registration Rights Agreement is filed as Exhibit 10.23 hereto and is incorporated herein by reference. Section 3 – Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities. As discussed under Item 1.01 above, the Company sold 3,750,000 shares of its Common Stock to Brookstone on October 21, 2016, for an aggregate of The offer and sale of the Common Stock was exempt from the registration requirements of the Securities Act pursuant to Section 4(a)(2) of, and Rule 506 of Regulation D under, the Securities Act. Brookstone represented to the Company that it was an “accredited investor” as defined in Rule 501 of Regulation D under the Securities Act. Item 3.03 Material Modification to Rights of Security Holders On October 20, 2016, the Company and American Stock Transfer & Trust Company, LLC, as Rights Agent (the “Rights Agent”) entered into an amendment (the “Amendment”) to the Rights Agreement, dated as of October 6, 2016, between the Company and the Rights Agent, as described in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on October 6, 2016. The Rights Agreement is intended to act as a deterrent to any person (together with all affiliates and associates of such person) acquiring “beneficial ownership” (as defined in the Rights Agreement) of 4.99% or more of the outstanding shares of Common Stock without the approval of the Board (an “Acquiring Person”), in an effort to protect against a possible limitation on the Company’s ability to use its net operating loss carryforwards, which totaled over $51 million as of June 30, 2016. The Amendment exempts Brookstone and its affiliates and associates from the definition of an Acquiring Person. Section 5 – Corporate Governance and Management Item 5.01 Changes in Control of Registrant. The information provided in Item 1.01 above and Item 5.02 below is hereby incorporated herein by reference. Subsequent to the issuance of the Shares, Brookstone owns 41.7% of the outstanding shares of Common Stock. Brookstone’s source of funds for its purchase of the Shares was funds raised from the investors in Brookstone. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Pursuant to the Securities Purchase Agreement, effective October 21, 2016, E. Dennis O’Connor and Dr. Walter Robb resigned from the Board and the Board appointed Matthew E. Lipman, Michael Toporek and Edward R. Hirshfield to the Board. On October 21, 2016, Thomas J. Marusak also resigned from his position as a member of the Audit Committee of the Board. At the time of his resignation, Mr. O’Connor was a member of the Compensation and Governance and Nominating Committees of the Board. Mr. Hirshfield was appointed to the Compensation Committee of the Board and Matthew E. Lipman was appointed to the Audit Committee and Governance and Nominating Committee of the Board. Messrs.
